DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 03/17/2021. Claims 1-14 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 09/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.






Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 07, 2020. Applicant has filed a certified copy of the application 202010379625.9 as required by 37 CFR 1.55.


Invention Summary as understood by the Examiner



This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about measuring some metrics for software code reuse, specifically it measures amount of labor saving due to reusing previously developed software components. There are various prior arts available which measure various metrics on code reuse. The application uses some terms which are not defined or described in the specification and which are common in the art.  

Objection to claims

Claims 5 and 12 have been objected. These two claims are substantially similar. However, claim 5 depends on a dependent claim [claim 2], whereas claim 12 is dependent on an independent claim [claim 8]. This is not an error but an inconsistency. The purpose od this objection is to attract the applicant’s attention in case the inconsistency is unintended. No explanation or correction is required.
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claims use some terms/phrases which are not defined or described in the disclosure and there is no standard meaning of the terms/phrases found in the art. As such, the claims become indefinite.

Claim 1 recites “the reuse code base is a code base used by a first code base in a dependency manner”. The meaning of the phrase “in a dependency manner” is unclear. As such, the definition of the term “first code line quantity” becomes unclear. The term “first code line quantity” is defined as “wherein the first code line quantity is a code line quantity per capita submitted within a target unit time”. It is not clear whether the “first code line quantity” includes the reuse code base. If the “in a dependency manner” means reuse code base is only called from the first code line quantity then “first code line quantity” is only the newly developed code excluding the reuse code. However, if the meaning of “first line code quantity” includes cutting and pasting previously written code for reuse in the newly written code then “first line code quantity” includes newly written code and previously written reuse code. Please note that the term “code” has been defined in [0003] as “The code is a source file written by a programmer by a language supported by a development tool”. Considering this definition “reuse code” cannot be object files or libraries called by the “first line code quantity”. “Reuse code” is source code. 

Depending on the meaning of the term “first line code quantity”, the value of “reference information” will be different. Appropriate clarification or explanation is required.

Claim 8 has substantially similar claim limitations and can be rejected using the same rationale as above.

Claims 2-7 and 9-14 are rejected for being dependent on a rejected claim. 



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 24, 2022